Name: Commission Regulation (EEC) No 3182/86 of 20 October 1986 amending Regulation (EEC) No 2705/86 laying down, for the 1986/87 wine year, detailed implementing rules for the distillation provided for in Article 40 of Council Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/8 Official Journal of the European Communities 21 . 10 . 86 COMMISSION REGULATION (EEC) No 3182/86 of 20 October 1986 amending Regulation (EEC) No 2705/86 laying down, for the 1986/87 wine year, detailed implementing rules for the distillation provided for in Article 40 of Council Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 40 (6) thereof, Whereas Commission Regulation (EEC) No 2705/86 (3) lays down that the distiller shall furnish proof that he has paid the buying in price to the producer within two months following arrival of the wine at the distillery ; whereas there is a danger that this time limit will prove inadequate for distillers and should therefore be adapted, but without weakening the guarantees for the intervention agency ; Whereas an inaccuracy in Article 12 of Regulation (EEC) No 2705/86 should be rectified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2705/86 is hereby amended as follows : 1 . The first subparagraph of Article 5 (3) is replaced by the following : '3 . Payment of the aid by the intervention agency to the distiller shall be conditional upon the distiller, within two months following submission of the appli ­ cation referred to in paragraph 2 :  furnishing proof that he has paid the buying in price referred to in Article 3, or  providing a security in favour of the intervention agency. The security shall be equal to 110 % of the aid applied for.' 2. Article 1 2 is replaced by the following : 'Article 12 The amounts referred to in this Regulation shall be converted into national currency by means of the representative rate applicable for the wine sector on 1 September 1986.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at 20 October 1986. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 367, 31 . 12. . 1985, p . 39 . 3 OJ No L 246, 30. 8 . 1986, p . 61 .